DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 13, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nick et al. (US 9333741).
Regarding to claims 13, 18:
Nick et al. discloses a method for creating a print control profile to cause a direct-to-shape printer to print on an axially symmetric object (FIGs. 3-4, elements 8 and 24), comprising the steps of: 
     establishing a computer file holding geometric information representing the shape of said axially symmetric object (FIG. 6, element 30: Parameters. Column 9, lines 33-40: The parameters describe a rotationally symmetrical region of an outer wall of an object and represent surface parameters such as an angle of inclination, and diameters of the region); 
     establishing a vector graphics computer file holding image information representative of an image to be printed on said axially symmetric object by said direct-to-shape printer (FIG. 6, element 32: Image data. Column 5, lines 20-40: Source image data comprises patterns and a file format as a vector or pixel graphic);
    saving said geometric information file and said image information file on a computer storage system accessible by said computer system (column 11, lines 4-8); and
    passing said saved geometric shape information computer file and savedvimage computer file to said direct-to-shape printer to cause the printing of said image on said axially symmetric object (FIG. 6: Surface parameters 30 and image data 32 are passed to Printhead 4, via Software 34 and Controller 16, for printing image 36).
Regarding to claim 17: wherein said step of establishing a computer file holding geometric shape information representing the contoured surface of said axially symmetric object includes the step of recording in said computer file axially concentric radius values along the longitudinal axis of said object at specified intervals along said axis( Column 9, lines 33-40: The parameters describe a rotationally symmetrical region of an outer wall of an object and represent surface parameters such as diameters of the region).
Regarding to claim 19: further including the step of entering setup information into said printer to cause the coordinated motion of a curing lamp assembly to cure said printed image on said axially symmetric media object (column 3, lines 59-62: To cure the applied ink, there is a LED UVA lighting unit over the printhead).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nick et al. (US 9333741) in view of Orr (US 2009/0169719) and Hasegawa et al. (US 8936334).
Nick discloses the claim invention as discussed above except applying a series of mathematical formulas operative to the motion of ink jet assemblies in said printer to said geometric shape computer file; wherein said step of applying operative formulas creates a CAM table usable by an electronics controller in said printer to control movement of said ink jet assemblies.
Orr discloses a method for printing images in a printing apparatus having inkjet heads for forming images on curved substrates comprising generating a contoured surface file of an object (FIG. 1, step 10 and paragraph [002]) and from the contoured surface file, a printhead path for forming the images is defined accordingly (FIG. 1, step 15 and paragraph [0023]-[0224]: The data of the desired travel path of the printhead is imported into the software program to calculate the locations of the path).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the method in Nick’s printing apparatus, to comprise defining the path movement of the printhead from the contoured surface file to allow the printhead be able to form images on the contoured surface with high quality as taught by Orr (paragraph [0005]).
Nick also does not teach using said vector graphics file, creating a raster image to be printed by said direct-to-shape printer.
Hasegawa et al. discloses a printing method in an inkjet printing apparatus in which print data is provided to an inkjet printhead in form of raster lines through a masking process (Claim 1).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the method in Nick’s printing apparatus, to comprise a masking process to transform the image data to the raster form so that the printing process can be performed in a plurality of scanning to gain printing quality as taught by Hasegawa et al. (Claim 1).
Regarding to claim 2: further including the step of entering setup information into said printer to cause the coordinated motion of a curing lamp assembly to cure said printed image on said axially symmetric media object (Nick et al.: column 3, lines 59-62: To cure the applied ink, there is a LED UVA lighting unit over the printhead).
Regarding to claim 3: wherein said step of creating a computer file holding geometric shape information representing the contoured surface of said axially symmetric object includes the step of recording radius values along the longitudinal axis of said object at specified intervals along said axis (Nick et al.: column 4, lines 1-20).
Regarding to claims 4, 9, 20: further including the step of adding a knock-out layer in said image to prevent over-inking said image onto said object during printing (The masking process in Hasegawa et al. of the image data is to divide the amount of ink in an ink pixel into a plurality of print scannings; therefore preventing over-inking in a single print scanning).
3.	Claims 5-8, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nick et al. (US 9333741) in view of Orr (US 2009/0169719) and Hasegawa et al. (US 8936334), and further in view of Yang et al. (US 9975327).
Nick et al., as modified, discloses the claim invention as discussed above except further including the step of capturing geometric shape information on said axially symmetric object by selecting the steps consisting of optically scanning said object in three dimensions, optically capturing an image of said object, or ultrasonically scanning said object in three dimensions.
Yang et al. discloses a printing process for printing on an axially symmetric object comprising capturing geometric shape information on said axially symmetric object by optically capturing an image of said object (FIG. 2 and FIG. 3, step 308: Capture image of the object 104 by camera arrays 240).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the method in Nick’s printing apparatus, as modified, to comprise optically capturing an image of a 3D object to produce 3D profile data of the object for further processing of printing on the object as taught by Yang et al. (FIG. 3).
Regarding to claims 6-7 and 14: further including the step of importing said captured geometric shape information into a computer aided design application to generate a smooth curve outline of the surface of said object and export said outline into a spreadsheet and importing geometric data into a spreadsheet application for validating said geometric information for compliance with said printer capabilities (Yang et al.: FIG. 4A).
Regarding to claim 8: wherein said step of creating a computer file holding geometric shape information representing the contoured surface of said axially symmetric object includes the step of recording radius values along the longitudinal axis of said object at specified intervals along said axis (Nick et al.: column 4, lines 1-20).
Regarding to claims 10 and 15: further including the step of responsive to said geometric information adjusting the print mode of said printer such that the printing swath of each ink print head in said printer is altered responsive to slope values of said surface shape of said object (Yang et al.: FIGs. 5A-B).
Allowable Subject Matter
4.	Claim 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 11: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation capturing geometric shape information on said axially symmetric object by optically capturing an image of said object at a distance sufficient to render parallax insubstantial such that said object outline is one dimensional in said image is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claim 12 is allowed because they depend directly/indirectly on claim 11.


			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853